Exhibit 3.1 Annex I CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION OF BLUE SUN MEDIA, INC. ARTICLE I shall be replaced with the following in entirety: "ARTICLE I CORPORATE NAME The name of this Corporation shall be: Apple Green Holding, Inc." Annex II CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION OF BLUE SUN MEDIA, INC. ARTICLE III shall be replaced with the following in entirety: "ARTICLE III CAPITAL STOCK (a) The aggregate number of shares which the Corporation shall have authority to issue is seven hundred million (700,000,000) shares, consisting of two classes to be designated, respectively, "Common Stock" and "Preferred Stock," with all of such shares having a par value of $.0001 per share. The total number of shares of Common Stock that the Corporation shall have authority to issue is five hundred million (500,000,000) shares. The total number of shares of Preferred Stock that the Corporation shall have authority to issue is two hundred million (200,000,000) shares. The Preferred Stock may be issued in one or more series, each series to be appropriately designated by a distinguishing letter or title, prior to the issuance of any shares thereof. The voting powers, designations, preferences, limitations, restrictions, and relative, participating, optional and other rights, and the qualifications, limitations, or restrictions thereof, of the Preferred Stock shall hereinafter be prescribed by resolution of the board of directors.
